NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 22 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    18-10101

                Plaintiff-Appellee,             D.C. No. 2:17-cr-00789-SMM-1

 v.
                                                MEMORANDUM*
JESUS ALFREDO GONZALEZ-
BORQUEZ, AKA Jesus Alfredo Gonzalez-
Borquz,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                 Stephen M. McNamee, District Judge, Presiding

                           Submitted August 19, 2019**

Before:      SCHROEDER, PAEZ, and HURWITZ, Circuit Judges.

      Jesus Alfredo Gonzalez-Borquez appeals from the district court’s judgment

and challenges the 60-month sentence imposed following his guilty-plea

conviction for reentry of a removed alien, in violation of 8 U.S.C. § 1326. We



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Gonzalez-Borquez first contends that the district court procedurally erred in

imposing his sentence. We review for plain error, see United States v. Valencia-

Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and conclude that there is none.

Contrary to Gonzalez-Borquez’s contentions, the record indicates that the district

court made an individualized sentencing determination and addressed Gonzalez-

Borquez’s arguments for a downward variance. Furthermore, Gonzalez-Borquez

has not shown that his sentence was based on unsupported assumptions or

erroneous facts in violation of his substantial rights. See United States v.

Christensen, 732 F.3d 1094, 1106 (9th Cir. 2013).

      Gonzalez-Borquez also contends that the sentence is substantively

unreasonable. We conclude that the court properly considered the 18 U.S.C.

§ 3553(a) sentencing factors and did not abuse its discretion in giving greater

weight to the need for deterrence and protection of the public. See United States v.

Gutierrez-Sanchez, 587 F.3d 904, 908 (9th Cir. 2009) (“The weight to be given the

various factors in a particular case is for the discretion of the district court”). The

within-Guidelines sentence is substantively reasonable in light of the sentencing

factors and the totality of the circumstances, including Gonzalez-Borquez’s

criminal history. See Gall v. United States, 552 U.S. 38, 51 (2007).

      AFFIRMED.


                                           2                                     18-10101